DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on December 8, 2020 is acknowledged. Claims 1-6, 9-13 and 29-35 are pending. Applicant amended claim 1, and added new claims 29-35. Applicant also amended the specification. 
Response to Arguments
Applicant’s arguments with respect to the patentability of the claims have been considered but they are not persuasive. 
Applicant argues that the amended claims are patentable over the aerogel disclosed by Risen, Jr. et al. because the Risen, Jr. et al. aerogel is not a cross-linked aerogel. The argument is not persuasive. As evidenced by Gauthier et al. (US 2005/0159497 A1), a TMOS-based aerogel constitutes a highly cross-linked polymer matrix (see [0004]). Based on the evidence presented by Gauthier et al., it is the examiner’s position that the Risen, Jr. et al. aerogel is cross-linked.  
Claim Interpretation
As indicated in the previous Office action, the limitations “small molecules” and “macromolecules” recited in claim 13 are being interpreted pursuant to the definition provided in the specification. Specifically, the limitation “small molecules” is being interpreted as molecules having weight up to 500 Daltons, and the limitation “macromolecule” is being interpreted as molecules having weight above 500 Daltons.  
Claim Objections
Claim 32 is objected to because it is missing a period at the end of the claim. 
Claim 34 is objected to because it contains an extraneous “array’ in line 5 of the claim. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112

Claim 33 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
By definition, sensing materials comprise more than one sensing material. Consequently, claim 33 does not further limit the claimed invention. If the claim intends to convey that the sensing materials comprise different sensing materials, then the claim should be amended accordingly (see claim 10). 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
Claims 1-6, 11-13, 29-31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risen, Jr. et al. (US 6,303,046 B1) as evidenced by Gauthier et al. (US 2005/0159497 A1), or in the alternative, under 35 U.S.C. 103 as obvious over Risen, Jr. et al. in view of Brinker et al. (US 6,495,352 B1), and further evidenced by Gauthier et al. 
With respect to claim 1, Risen, Jr. et al. disclose a sensor comprising:
a transparent, aerogel (see abstract) (i.e. TMOS-based aerogel, see lines 60-65, col. 8) having cross-linked polymer walls (see lines 45-50, col. 5; see also [0004] of Gauthier et al. disclosing that a TMOS-based aerogel constitutes a cross-linked polymer matrix), and a high porosity* (see lines 23-24, col. 6; see also [0004] of Gauthier et al. disclosing that a TMOS-based aerogel is 90-99% air), and
sensing materials dispersed into the aerogel and fixed into the polymer walls (see lines 35-40, col. 3) where the sensing materials change color in response to environmental conditions (see lines 10-15, col. 6).    

Alternatively, while Risen, Jr. et al. disclose that the porosity of the aerogel can be “high”, Risen, Jr. et al. do not explicitly disclose the porosity of the aerogel. 
Brinker et al. disclose an aerogel having a similar composition as the aerogel disclosed by Risen, Jr. et al. (i.e. a TMOS-based aerogel, see line 45, col. 9). According to Brinker et al., the porosity of the aerogel can be tailored by adjusting the pH of the aerogel during its sol-gel phase (see lines 5-11, col. 6). According to Brinker et al., an aerogel having higher porosity (i.e. higher than 50% and up to 92%) allow infusion of more sensing molecules into the aerogel without compromising accessibility (see lines 1-5, col. 6). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to adjust the porosity of the Risen, Jr. et al. aerogel such that the porosity is at least 20%. The ability to tailor the porosity of the Risen, Jr. et al. aerogel is considered to be within the endeavors of one of ordinary skill in the art.  
With respect to claim 2, the Risen, Jr. et al. sensor is configured to detect target chemical compounds (e.g. carbon monoxide) in the environment (see lines 10-15, col. 6).  
With respect to claims 3 and 4, the aerogel disclosed by Risen, Jr. et al. has a specific surface area of 673 m2/g (see lines 5-6, col. 7).  
With respect to claim 5, based on the transmittance values exhibited by the Risen, Jr. et al. aerogel (see Figs. 2a-2e), the aerogel appears to exhibit haze of 20% or lower. 
With respect to claim 6, the aerogel disclosed by Risen et al. has transmittance above 40% for wavelengths in the 700-2500 nm range (see Figs. 2a and 2e), which is a wavelength range of relevance for the sensing materials (see lines 30-37, col. 12).  
With respect to claim 11, the sensing materials respond to the presence or absence of target compounds by a color change (i.e. a change in light transmittance/absorbance/reflection) (see lines 10-11, col. 6).
With respect to claim 12, the change in optical properties of the Risen, Jr. et al. aerogel occurs in the claimed range of wavelengths (see lines 20-22, col. 6). 

With respect to claims 29-31, the claims are product-by-process claims. The patentability of a product-by-process claim is based on the claimed product itself, not how the claimed product is produced. If the product claimed in a product-by-process claim is the same as, or obvious from, a product taught by the prior art, then the claim is unpatentable even if the prior art product is made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the aerogel taught by Risen, Jr. et al. appears to be the same as, or obvious from, the products produced by the claimed processes.  
With respect to claim 33, the claim is non-limiting, as discussed above. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Risen, Jr. et al. in view of Uchiyama et al. (US 2005/0186117 A1), and further evidenced by Gauthier et al., or in the alternative, over Risen, Jr. et al. in view of Brinker et al. and further evidenced by Gauthier et al. as applied to claims 1-6, 11-13, 29-31 and 33 above, and further in view of Uchiyama et al., 
Risen, Jr. et al. do not disclose the sensitivity of the aerogel sensor. However, to optimize the detection sensitivity of the Risen, Jr. et al. sensor, it would have been obvious to one of ordinary skill in the art to infuse the modified Risen, Jr. et al. sensor with sensing materials at a concentration that is sufficient to detect a target molecule having a concentration of less than 100 ppm. According to Uchiyama et al., an optical sensor using palladium as a sensing material (the same sensing material used in the Risen, Jr. et al. sensor) can be configured to detect 0.01 ppm of hydrogen gas (see [0097]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Risen, Jr. et al. in view of Captain et al. (US 2011/0171066 A1), and further evidenced by Gauthier et al., or in the alternative, over Risen, Jr. et al. in view of Brinker et al., and further evidenced by Gauthier et al. as applied to claims 1-6, 11-13, 29-31 and 33 above, and further in view of Captain et al. 
. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Risen, Jr. et al. in view of Gauthier et al., and further evidenced by Gauthier et al., or in the alternative, over Risen, Jr. et al. in view of Brinker et al., and further evidenced by Gauthier et al. as applied to claims 1-6, 11-13, 29-31 and 33 above, and further in view of Gauthier et al. 
While Risen, Jr. et al. disclose that the sensing materials can produce an optically-detectable signal (see lines 10-11, col. 6), Risen, Jr. et al. do not disclose the use of fluorescent sensing materials. However, it would have been obvious to one of ordinary skill in the art to incorporate any conventional luminescent sensing material into the Risen, Jr. et al. aerogel to detect an analyte of interest, including fluorescent sensing materials as taught by Gauthier et al. (see [0045] of Gauthier et al.).  
Allowable Subject Matter
Claims 34 and 35 would be allowable if claim 34 is rewritten to overcome the objection set forth above. The following is a statement of reasons for the indication of allowable subject matter:  
Risen, Jr. et al. disclose an aerogel-based sensor, as discussed above. However, the sensor disclosed by Risen, Jr. et al. does not comprise an array of sensing materials dispersed inside the aerogel as recited in independent claim 34. While an aerogel-based sensor comprising an array of sensing materials is known in the art (see Fig. 3A of Lim et al. (US 2010/0166604 A1), such a sensor utilizes an array of distinct aerogels, each aerogel comprising a distinct sensing material. Such a sensor is 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PAUL S HYUN/Primary Examiner, Art Unit 1797